DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 02/18/2022, claims 1 and 8 have been amended. Currently, claims 1-10 are pending.

Allowable Subject Matter
Claims 1-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is display pixel arrangement and driving method to improve aliasing.
Independent claim 1 distinctly features: 	
	“capturing original image data, wherein the original image data includes pixel units arranged in an array, each of the pixel units has i sub-pixels, and every i pixel units form a loop unit, wherein i is 4; capturing a grayscale value of a sub-pixel in each of the pixel units in one loop unit; capturing a grayscale value difference between any sub-pixel of one of the pixel units and the corresponding sub-pixel of another one of the pixel units, and capturing a maximum grayscale value difference from all of the sub-pixels of the pixel unit; and defining a grayscale difference threshold, and comparing, in one loop unit, all of the maximum grayscale value differences respectively with the grayscale difference threshold to obtain corresponding comparison results, wherein each of the comparison results corresponds to a pixel pattern”

Independent claim 8 distinctly features: 	
	“an image capture unit configured to capture original image data, wherein the original image data includes pixel units arranged in an array, each of the pixel units has i sub-pixels, and every i pixel units form a loop unit, wherein i is 4; a grayscale value capture unit including an input end connected to an output end of the image capture unit, and configured to capture a grayscale value of a sub-pixel in each of the pixel units in one loop unit; a grayscale value difference calculating unit including an input end connected to an output end of the grayscale value capture unit, and configured to capture a grayscale value difference between any sub-pixel of one of the pixel units and the corresponding sub-pixel of another one of the pixel units and capture a maximum grayscale value difference from all of the sub-pixels of the pixel unit; a grayscale difference threshold setting unit configured to define a grayscale difference threshold; and a pixel pattern output unit including an input end connected to an output of the grayscale value capture unit and the grayscale difference threshold setting unit, wherein all the maximum grayscale value differences are respectively compared with the grayscale difference threshold in a loop unit to obtain corresponding comparison results in one loop unit, and each of the comparison results corresponds to a pixel pattern”
The closest prior arts Chen (US 20200090604 A1) discloses display viewing angle improvement driving method as shown in paragraphs 23-20 and figure 1, and Li et al. (US 20160343312 A1) teaches display aliasing improvement driving method as shown in paragraphs 23-51 and figure 2.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows specific pixel arrangement and driving method to improve aliasing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghe Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HANG LIN/Primary Examiner, Art Unit 2626